 Case 8:20-cr-00180-TPB-AAS Document 39 Filed 12/14/20 Page 1 of 5 PageID 189



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

UNITED STATES OF AMERICA,

v.                                                    Case No. 8:20-cr-180-T-60AAS

KEON MOORE,

      Defendant.
__________________________________/

          ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS

      This matter is before the Court on “Defendant’s Motion to Suppress Evidence

Illegally Obtained,” filed by counsel on October 23, 2020. (Doc. 29). On October 30,

2020, the United States of America filed a response in opposition to the motion. (Doc.

30). On December 8, 2020, the Court held a hearing to address the motion. (Doc. 38).

After reviewing the motion, response, evidence, testimony, court file, and the record,

the Court finds as follows:

                                     Background

      The facts are largely undisputed. The charges in this case stem from an

incident that occurred at a Public Storage facility located in Brandon, Florida. On

January 20, 2020, Defendant Keon Moore leased a storage unit at the facility (Unit

0351, a 5’ x 10’ space). On February 11, 2020, Grace Marchena – the manager – called

the non-emergency line at the Hillsborough County Sheriff’s Office to report a

suspicious incident. She was interviewed by Detective Andrew Deluna in person at

the facility a few days later.




                                       Page 1 of 5
 Case 8:20-cr-00180-TPB-AAS Document 39 Filed 12/14/20 Page 2 of 5 PageID 190



      According to Marchena, while doing a “lock check” on the property at

approximately 4:23 p.m., she discovered that there was no lock on Unit 0351. She

attempted to open the door and encountered some resistance, but she was ultimately

able to get the door open and observed two unknown black males (an adult and a

juvenile) in the storage unit. Because there was no light source in the storage unit,

the parties were in the dark. There were minimal items in the unit. The parties

departed the scene in a silver Ford Crown Victoria. Marchena believed that

Defendant was a passenger in the vehicle and not one of the individuals in the storage

unit, but she was not 100% sure. Marchena later indicated that she glimpsed an

unzipped gun case holding what appeared to be a rifle wrapped inside a towel.

      On February 14, 2020, Detective Deluna contacted Detective Christopher Rose,

a member of the Special Investigations Division Gang Unit, because Defendant was

listed as a documented gang member. Detective Rose knew of Defendant and believed

him to be associated with a gang, MPR (Money, Power, Respect). Detective Rose was

fully briefed by Detective Deluna concerning the incident at the Public Storage facility.

      On February 17, 2020, Detective Rose requested a K-9 unit to respond to the

Public Storage facility with him; he arrived at approximately 10:00 am, and the K-9

arrived ten to fifteen minutes later. A K-9 narcotics sniff was conducted by Detective

Dixon and “Gus,” his trained narcotics-detecting dog; Gus altered to Defendant’s unit.

After the alert, Detective Rose re-interviewed Marchena. He also ran Defendant’s

criminal history and discovered that Defendant was a convicted felon.

      Based on a sworn affidavit, Detective Rose obtained a search warrant for

Defendant’s storage unit from a Florida state court. On February 17, 2020, law

                                       Page 2 of 5
 Case 8:20-cr-00180-TPB-AAS Document 39 Filed 12/14/20 Page 3 of 5 PageID 191



enforcement officers executed the search warrant, discovering guns and drugs.

Defendant was arrested on February 18, 2020. Defendant has moved to suppress this

evidence, arguing that (1) the search was unreasonable because he had a legitimate

expectation of privacy in his storage unit, (2) the officers lacked reasonable suspicion

to justify a dog sniff, and (3) no exigent circumstances justified the entry of his unit

prior to obtaining a warrant. Defendant further argues that the search warrant

contained deliberately false statements or statements made in reckless disregard of

the truth, and that without these statements and the result of the dog sniff, law

enforcement lacked probable cause to support the search warrant.

                                        Analysis

      Under the Fourth Amendment, all persons have the right “to be secure in their

person, houses, papers, and effects, against unreasonable searches and seizures.” U.S.

Const. amend. IV. The Supreme Court has generally interpreted this to mean that a

search must be based on probable cause and must be executed pursuant to a

warrant. Katz v. United States, 389 U.S. 347, 356-57 (1967). While some

circumstances may allow searches and seizures without a warrant, the Fourth

Amendment favors the use of warrants. Illinois v. Gates, 462 U.S. 213, 236 (1983)

(noting “the Fourth Amendment’s strong preference for searches conducted pursuant

to a warrant”).

Standing

      The Court first considers whether Defendant has standing to contest the search

under the terms of the rental agreement. See Rakas v. Illinois, 439 U.S. 128, 134

(1978); United States v. Cooper, 203 F.3d 1279, 1284 (11th Cir. 2000). “Fourth

                                         Page 3 of 5
 Case 8:20-cr-00180-TPB-AAS Document 39 Filed 12/14/20 Page 4 of 5 PageID 192



Amendment rights . . . are personal, and only individuals who actually enjoy the

reasonable expectation of privacy have standing to challenge the validity of a

government search.” Id.

      Paragraph 8.2 of the storage unit rental agreement provides

             If criminal activity is suspected, in an emergency, if you fail
             to grant us access upon 3 days’ written notice, or if you
             default under this Rental Agreement, we or a governmental
             authority have the right to remove your lock(s) and enter
             Your Space without providing notice or seeking your consent,
             in order to: (1) examine Your Space or its contents, (2) make
             repairs and take other action to preserve Your Space or the
             Facility, (3) comply with any law or regulation, or (4) enforce
             our rights. (emphasis added).

Under this contractual provision, Public Storage and governmental authorities have

the right to enter a storage unit – without providing notice or seeking specific consent

– if criminal activity is suspected.

      Considering the rental agreement, the Court finds that Defendant had no

reasonable expectation of privacy in the contraband stored within his unit. Based on

Marchena’s observations and the dog sniff, there was a sufficient basis to suspect

criminal activity. Because Defendant consented to the search under the terms of the

rental agreement, he had no reasonable expectation of privacy in the storage unit.

See, e.g., Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973) (“It is equally well

settled that one of the specifically established exceptions to the requirements of both a

warrant and probable cause is a search that is conducted pursuant to consent.”); Zap

v. United States, 328 U.S. 624, 628 (1946) (concluding the defendant voluntarily

waived his Fourth Amendment rights when he consented to the inspection of his

records by the government as a condition of obtaining a government contract); United

                                        Page 4 of 5
 Case 8:20-cr-00180-TPB-AAS Document 39 Filed 12/14/20 Page 5 of 5 PageID 193



States v. Vargas, No. 14 CR 579, 2015 WL 13850021, at *2 (N.D. Ill. Apr. 24, 2015)

(“Consent through a written contract has been accepted as a valid waiver of one’s

Fourth Amendment rights.”). Consequently, the motion to suppress is denied.

Good Faith Exception

      However, even if Defendant had not consented to the search through the rental

agreement, the seized evidence might still be admitted if officers reasonably relied in

objective good faith on a subsequently invalidated warrant that was issued by a

detached and neutral magistrate. See United States v. Leon, 468 U.S. 897, 914-26

(1984); United States v. Sutton, No. 8:04-cr-325-T-17TBM, 2007 WL 705044, at *5

(M.D. Fla. Mar. 2, 2007) (citing Leon). In this case, a state court judge authorized a

search warrant, which law enforcement officers relied upon in good faith. Even if the

probable cause affidavit contained minor inaccuracies, the warrant would still be

supported by probable cause. Under the good faith exception, which is applicable here,

the evidence should not be excluded.

       Accordingly, “Defendant’s Motion to Suppress Evidence Illegally Obtained”

(Doc. 29) is hereby DENIED.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 14th day of

December 2020.




                                                 TOM BARBER
                                                 UNITED STATES DISTRICT JUDGE




                                        Page 5 of 5
